Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendments filed on 02 December 2020, the following has occurred: Claims 1 and 13 have been amended.
Claims 1-20 are pending.

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 recites “A method of remotely accessing a landline of a care recipient by s remote telephone caller authorized by a service provider in” in lines 1-2.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a central controller” in claim 1.
“switch circuitry” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“a central controller” is read from Figure 3, and page 7, line 22-page 8, line 18.
“switch circuitry” is read from Figure 7, and page 11, line 9-page 13, line 15.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, recites and its dependent claims incorporate, the limitation "the care recipient controller" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9, recites the limitation "the caretaker" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite system and method for providing healthcare services to a care recipient. The limitations of:
Claim 1
a service provider […] that administers the remote healthcare […] as a care provider to the one or more care recipients; a care recipient of the healthcare services having a remote location from the service provider, […] on a remote telephone call to […] the care recipient by the care provider, […] switches to a bypass connection on encountering an inaccessible line to the landline telephone of the care recipient and permits the remote care provider caller to dial 911 from the location of the care recipient wherein the remote care provider contacts 911 through the landline of the care recipient bypassing the landline telephone.
Claim 13
accessing […] the care recipient by a remote telephone caller authorized to initiate an emergency 911 call remotely; determining if the [… connection …] of the care recipient is available for a call; switching the remote telephone caller to a landline bypass connection […] when the line to the care recipient's […] is unavailable; initiating an emergency 911 call to a 911 operator […]; and, connecting the call from the remote telephone caller to the 911 operator wherein the call from the remote telephone caller comes from the location of the care recipient for an emergency response at the care recipient's location by passing the remote call of the remote telephone caller through the care recipient's landline bypassing the care recipient's landline telephone.
, as drafted, is a system which, under its broadest reasonable interpretation, covers a method of a method of managing organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting a remote healthcare system, cloud access devices, a central controller, a telephone landline with a conductor line, at least one health monitoring sensor, and switch circuitry with a bypass line, the claimed invention amounts to managing personal behavior or interaction between people, the Examiner notes as stated in the “October 2019 Update: Subject Matter Eligibility” guidance at page 5, “certain activity between a person and a computer… may fall within the “certain methods of organizing human activity” grouping”. For example, but for the remote healthcare system, cloud access devices, a central controller, a telephone landline with a conductor line, at least one health monitoring sensor, and switch circuitry with a bypass line, the claim encompasses a service provider providing remote health care services to a care recipient, and upon detecting that the care recipient is inaccessible calling 911 from the location of the care recipient. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer 
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a remote healthcare system, cloud access devices, a central controller, and switch circuitry with a bypass line, which implements the abstract idea. The remote healthcare system, cloud access devices, a central controller, and switch circuitry with a bypass line, are recited at a high-level of generality (i.e., general purpose computers/components performing/ implementing generic computer functions; see Applicant’s specification Figures 1, 3-4 and 7; pages 5, 7-8 and 11-14) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claims recite the additional elements of a cloud-based platform, a telephone landline with a conductor line, at least one health monitoring sensor and “transmits the health data to the cloud-based platform”. The cloud-based platform is recited at a high level of generality (i.e., as a generic distributed network; see Applicant’s specification Figure 1, page 4) and amounts to generally linking the abstract idea to a particular technological environment. The telephone landline with a conductor line is recited at a high level of generality (i.e., as a generic telephone; see Applicant’s specification page 8, lines 12-18) and amounts to generally linking the abstract idea to a particular technological environment. The at least one health monitoring sensor is recited at a high level of generality (i.e., as a generic sensor; see Applicant’s specification page 5, lines 11-18) and amounts to generally linking the abstract idea to a particular technological 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a remote healthcare system, cloud access devices, a central controller, and switch circuitry with a bypass line, to perform the noted steps amounts to no more than mere instructions to apply the exception using generic hardware components. Mere instructions to apply an exception using a generic hardware components cannot provide an inventive concept (“significantly more”).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a cloud-based platform, a telephone landline with a conductor line, at least one health monitoring sensor and “transmits the health data to the cloud-based platform” were considered extra-solution activity and/or generally linking the abstract idea to particular technological environment. The cloud-based platform has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Hallwachs (2015/0363563): paragraphs [0013]-[0014], [0024]-[0026]; Fish (2016/0105470): Figure 3, paragraph [0015]; Vincent (2015/0288797): paragraphs [0024], [0069]; use of a cloud-based platform is well-understood, routine, and conventional. The telephone landline with a conductor line has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, 
Claims 2-12 and 14-20 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible.
Claims 2-5, 11-12, 14-17 and 19-20 do not recite any additional elements, the claims simply further define the service provider and care recipient in the performance of the abstract idea, and therefore does not provide a practical application or significantly more.
Claims 6-7, recite the additional elements of at least one controlled appliance, at least one audio speaker and amplifier circuitry, however these additional elements are recited at a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of at least one controlled appliance, at least one audio speaker and amplifier circuitry, to perform the noted steps amounts to no more than mere instructions to apply the exception using generic hardware components. Mere instructions to apply an exception using a generic hardware components cannot provide an inventive concept (“significantly more”).
Claims 8-10 and 18, recite the additional elements “a display screen with a programmable user interface having a matrix of user-friendly icons”, however the additional elements are recited at a high-level of generality (i.e., as a generic display interface for presentation of information to a user) and amounts to generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2007/0086578 (hereafter “Hansen”), in view of U.S. Patent App. No. 2015/0363563 (hereafter “Hallwachs”), further in view of U.S. Patent App. No. 2007/0004379 (hereafter “Stanners”).

Regarding (Currently Amended) claim 1, Hansen teaches […], a remote healthcare system that provides healthcare services to one or more care recipients (Hansen: Figure 1, paragraph [0010], “a method and system that enables a person at a remote location to first contact an emergency call center due to an alarm condition”) comprising; 
--a service provider having a [… internet …] platform that administers the remote healthcare system, […] (Hansen: Figure 1, element 10 and paragraph [0020]. “The call center may represent an alarm-monitoring center, a medical alert center or any similar call/alarm monitoring center… The network 35 may represent a global computer communications network such as the Internet… and other types of networks”. Also see, paragraph [0010]. The Examiner interprets the call center a service provider that administers remote healthcare); 

--at least one health monitoring sensor (Hansen: Figure 1, elements 40, 50, paragraph [0027], “A general message may be transmitted for every call made by the remote unit or particular messages may be trigged based upon different events. For example, different types of alarm conditions (e.g., high blood pressure indication, heart attack”, paragraph [0031], “The patient monitor or the remote unit may include a motion sensor, a proximity sensor, a temperature sensor and/or other sensor to detect whet her the patient is conscious”. The Examiner interprets the data to be health data, as High blood pressure is health data (see paragraph [0027]), and information regarding this data (alarm condition) sent to the service provider), and, 
--the care recipient having a telephone landline with a conductor line connected to the care recipient controller, the telephone landline having a landline telephone with a conductor line connected to the central controller (Hansen: Figure 1, elements 20, 40 and paragraph [0022]. “The communication interface and the remote unit are implemented using a telephone unit capable of automatically contacting the call center upon detection of an alarm condition”. The Examiner interprets the telephone shown in Figure 1 a landline that is connected via a line to the controller), 
different types of alarm conditions (e.g., high blood pressure indication, heart attack”, paragraph [0031], “The patient monitor or the remote unit may include a motion sensor, a proximity sensor, a temperature sensor and/or other sensor to detect whet her the patient is conscious”. The Examiner interprets the data to be health data, as High blood pressure is health data (see paragraph [0027]), and information regarding this data (alarm condition) sent to the service provider), and 
--wherein the central controller of the care recipient has switch circuitry with a bypass line that on a remote telephone call to the landline telephone of the care recipient by the care provider, the switch circuitry switches to a bypass connection on encountering an inaccessible line to the landline telephone of the care recipient and permits the remote care provider caller to dial 911 from the location of the care recipient (Hansen: Figure 2, element 43, Figures 1, 3, paragraphs [0011]-[0012], “if the call center receives a medical alarm condition and voice communication cannot be established with the alarm location… upon receiving a command from the call center, automatically contacting the telecommunication emergency service, originating the contact from the location of the alarm condition rather than the call center… The telecommunication emergency service may be a 9-1-1 or enhanced 9-1-1 type of service. The resulting communication may include a three-way "conference" call between the location of the alarm, the personnel at the call center, and the telecommunication emergency service”, paragraphs [0033]-[0034], “Once the call center 10 concludes that local emergency personal should be contacted, a 9-1-1 command is issued to the remote unit 40… the remote unit 40 may monitor on-hook, off-hook flashes initiated by the call center 10 operator”, paragraphs [0037]-[0039], “The remote unit 40 would "flash" or momentarily hang up the line with the call center 10, dial 9-1-1 (or other predetermined number), and then flash the line again to connect all three parties together”. Also see, paragraphs [0020], [0023], [0029]. The Examiner interprets the service provider (call center) attempt to call (establish voice communication) with the care recipient and upon failure the switch circuity (remote unit’s communication interface, Figure 2, element 43) allows the service provider to connect to the local 911 of the care recipient through the care recipient’s landline using the location of the remote unit of the care recipient for enhanced 911 services, by having the landline of the care recipient dial 911)
--wherein the remote care provider contacts 911 through the landline of the care recipient […] (Hansen: Figures 1-2, and paragraphs [0011]-[0012], “utilizing a telecommunication emergency service by a remote unit… upon receiving a command from the call center, automatically contacting the telecommunication emergency service, originating the contact from the location of the alarm condition rather than the call center… call between the location of the alarm, the personnel at the call center, and the telecommunication emergency service”, paragraphs [0037]-[0039], “the remote unit 40 dials 9-1-1 so that local emergency personal will respond. The emergency response systems that have implemented enhanced 911 would then receive all the relevant enhanced information in the normal fashion”. Also see, paragraphs [0020], [0033]-[0034]. Here the remote unit (Figures 1-2, element 40), is 
Hansen may not explicitly teach (underlined below for clarity):
--in cloud computing, a remote healthcare system that provides healthcare services to one or more care recipients comprising;
--a service provider having a cloud-based platform that administers the remote healthcare system, the service provider having cloud access devices that remotely provide controlled access to the cloud-based platform as a care provider to the one or more care recipients;
--a care recipient of the healthcare services having a remote location from the service provider, the care recipient having a central controller at the location of the care recipient that communicates with the cloud-based platform, the care provider 
-- […] transmits the health data to the cloud-based platform,
Hallwachs teaches remote monitoring and patient care using a cloud based platform (servers connected through the cloud) allowing multiple devices (terminals) connect to the platform, the cloud based platform receiving patient data from a client terminal (sensor) and the service provider able to monitor the received patient data from a plurality of other client terminals through the cloud based platform to raise alerts and access to emergency services (Hallwachs: Figures 1, 2, 10, 26, paragraphs [0009], [0026]-[0027] and [0137]), in which
--in cloud computing, a remote healthcare system that provides healthcare services to one or more care recipients (Hallwachs: Figures 1, 2, 10, 26, paragraph [0008]-[0009], “methods and systems for automated deployment of remote measurement, patient monitoring, and home care and multi-media collaboration services in health care and telemedicine are provided”, a system is provided that in one example can include a cloud server that includes the central server”) comprising;
--a service provider having a cloud-based platform that administers the remote healthcare system, the service provider having cloud access devices that remotely provide controlled access to the cloud-based platform as a care provider to the one or more care recipients (Hallwachs: Figures 1, 2, 10, 26, paragraph [0008]-[0013], “receiving at a central server sensor data from a first client terminal… gathered by at least one sensor regarding at least one parameter related to at least one of a health and wellness of a patient… causing the received sensor data to be transmitted in real time from the central server to a second client terminal… display of the data on the second client terminal in real time with the receipt of the sensor data at the second client terminal… the first client terminal can be associated with the patient, and the second client terminal can be associated with a care provider of the patient… a system is provided that in one example can include a cloud server that includes the central server”);
--a care recipient of the healthcare services having a remote location from the service provider, the care recipient having a central controller at the location of the care recipient that communicates with the cloud-based platform, the care provider (Hallwachs: Figures 1, 2, 10, 26, paragraph [0008]-[0013], “receiving at a central server sensor data from a first client terminal… gathered by at least one sensor regarding at least one parameter related to at least one of a health and wellness of a patient… the first client terminal can be associated with the patient… a system is provided that in one example can include a cloud server that includes the central server”)
-- […] transmits the health data to the cloud-based platform (Hallwachs: Figures 1, 2, 10, 26, paragraph [0008]-[0013], “receiving at a central server sensor data from a first client terminal… gathered by at least one sensor regarding at least one parameter related to at least one of a health and wellness of a patient… a system is provided that in one example can include a cloud server that includes the central server”),
One of ordinary skill in the art before the effective filing date would have found it obvious to include using a cloud based platform to connect service provider devices and sending care recipient health data collected from a sensor to the cloud based platform to implement a remote healthcare system as taught by Hallwachs within the system detecting alert conditions using sensor data to enable a service provider to contact 911 with apparent location of the care recipient as taught by Hansen with the motivation of “dramatically lower cost, while improving the efficiency, of business processes and will also create new vertical automation and service delivery processes for new revenue opportunities” (Hallwachs: paragraph [0003]. Also see, paragraphs [0061]-[0063]).
	Hansen and Hallwachs may not explicitly teach (underlined below for clarity):
	--wherein the remote care provider contacts 911 through the landline of the care recipient bypassing the landline telephone.
	Stanners teaches system for providing precise location data to a 911 operator of a user making a call, in which a switching mechanism and a bypass circuit allow for a call to bypass the telephone through the landline when the telephone is busy or off the hook (Stanners: Figures 3, 8, and paragraphs [0009], [0025]-[0029], [0033]-[0034]), in which 
	--wherein the remote care provider contacts 911 through the landline of the care recipient bypassing the landline telephone (Stanners: Figures 3, 8, and paragraphs [0009], [0025]-[0029], [0033]-[0034]. Here as shown in Figure 8, the status of the landline telephone is detected, and if 
One of ordinary skill in the art before the effective filing date would have found it obvious to include bypassing the telephone to connect a remote device through a landline device to contact 911 as taught by Stanners with the system of connecting a remote care provider through a care recipients landline as taught by Hansen and Hallwachs with the motivation of “consistently providing accurate location data to a 911 operator when a 911 call is made” (Stanners: paragraph [0009]).

Regarding (Original) claim 2, Hansen, Hallwachs and Stanners teaches the limitations of claim 1, and further teaches wherein the service provider includes a caretaker having authorized access to the cloud-based platform of the service provider and a level of remote access to the care recipient controller (Hallwachs: paragraph [0061], “the care provider can receive sensor-gathered data even when the patient is remotely located from the care provider”, paragraph [0064], “The system 300 can include security features… and/or can include user authentication. User authentication can allow aspects of the system 300 to be available to a particular user based on the identity of the user… To that end, each user can have a unique username, password, and/or other security credentials to facilitate access to the system 300… to determine whether the user is authorized and to what extent the user is permitted to interact with the system, view information stored in the system, and so forth”. Also see, paragraphs [0162], [0169]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 3, Hansen, Hallwachs and Stanners teaches the limitations of claim 1, and further teaches wherein the service provider includes a group of caretakers, the group of caretakers having caretaker members, each caretaker member having a level of authorized access to the cloud-based platform of the service provider and a level of remote access to the care recipient controller (Hallwachs: paragraph [0162], “The care team template mentioned above can generally govern access and collaboration rights with the patient and indicate which care providers associated with the patient do and do not receive certain alerts and reports”, paragraph [0169], “an authorized care team list (e.g., a list of care providers authorized to interact with the patient's devices”. Also see, paragraphs [0061]-[0064]. The Examiner interprets a care team a group of caretakers, with each caretaker having a level authorization determining their level of interaction with the care recipient).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 4, Hansen, Hallwachs and Stanners teaches the limitations of claim 3, and further teaches wherein the level of authorized access for each caretaker member may be different (Hallwachs: paragraph [0162], “The care team template mentioned above can generally govern access and collaboration rights with the patient and indicate which care providers associated with the patient do and do not receive certain alerts and reports”, paragraph [0169], “an authorized care team list (e.g., a list of care providers authorized to interact with the patient's devices”. Also see, paragraphs [0061]-[0064]. The Examiner interprets each caretaker have their own level of authorization as different alerts/ reports are available to different caretakers).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 6, Hansen, Hallwachs and Stanners teaches the limitations of claim 1, and further teaches wherein the care recipient central controller is operationally connected to multiple health monitoring sensors (Hansen: paragraphs [0027]-[0031]. “The patient monitor or the remote unit may include a motion sensor, a proximity sensor, a temperature sensor and/or other sensor”. Also see, Hallwachs: paragraphs [0077]-[0078]) and 
--to at least one controlled appliance (Hallwachs: Figure 8, element 61 and paragraphs [0090]-[0093]. “Configured to electronically connect via one or more communication lines to one or more multi-media devices, which generally include devices having at least one multi-media function (e.g., audio, video, etc.), such as televisions”. The Examiner interprets a television an appliance as Applicant has stated on page 5 of their specification). 
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 7, Hansen, Hallwachs and Stanners teaches the limitations of claim 1, and further teaches wherein the care recipient central controller has at least one audio speaker (Hansen: paragraph [0035]. “The user/audio interface may include a speakerphone unit”) and 
--amplifier circuitry that controls the volume of the at least one audio speaker (Hallwachs: paragraphs [0068], “IO interface(s) can include displays, speakers, keyboards, pointing devices, and/or various other video, audio, or alphanumeric interfaces”, paragraph [0172], “audio control”. The Examiner interprets the audio interface include options to adjust output volume of the speakers).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 8, Hansen, Hallwachs and Stanners teaches the limitations of claim 1, and further teaches wherein the care recipient central controller includes a display screen with a programmable user interface having a matrix of user-friendly icons (Hallwachs: Figure 1, element 318, Figure 20, element 404, Figures 26-28, paragraph [0075], “To provide for interaction with a user, one or more aspects or features of the subject matter described herein can be implemented on a computer having a display device, such as for example a cathode ray tube (CRT), a liquid crystal display (LCD), or a light emitting diode (LED) monitor for displaying information to the user”. Also see, paragraphs [0063]-[0064], [0068], [0151]. The Examiner interprets the icons seen in Figures 26-28 displayable to the care recipient on the central controller (home base, Figure 1, element 318 and Figure 20, element 404) in which the care recipient interacts with have a matrix of user-friendly icons).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 9, Hansen, Hallwachs and Stanners teaches the limitations of claim 1, and further teaches wherein the caretaker has at least one remote access device for accessing the care recipient central controller, the at least one access device having a display screen with a list of user-friendly icons representing portals to features depicted by the user-friendly icons (Hallwachs: Figure 1, element 314, 316, 320, Figures 26-28, paragraphs [0173]-[0174], “Example of a portal for the mobile phone 510a configured to provide vitals information for a patient… The mobile phone can be a personal, privately-owned client terminal of the user or can be an institutional, employer-owned client terminal which the user is permitted to use”. Also see, paragraphs [0063]-[0064], [0068], [0075]. The Examiner interprets the mobile device a 
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 10, Hansen, Hallwachs and Stanners teaches the limitations of claim 3, and further teaches wherein the members of the caretaker group each have at least one remote access device for accessing the care recipient central controller the at least one remote access device having a display screen with user-friendly icons representing portals to features depicted by the user-friendly icons (Hallwachs: Figure 1, element 314, 316, 320, Figures 26-28, paragraph [0162], “The care team template mentioned above can generally govern access and collaboration rights with the patient and indicate which care providers associated with the patient do and do not receive certain alerts and reports”, paragraphs [0173]-[0174], “Example of a portal for the mobile phone 510a configured to provide vitals information for a patient… The mobile phone can be a personal, privately-owned client terminal of the user or can be an institutional, employer-owned client terminal which the user is permitted to use”. Also see, paragraphs [0063]-[0064], [0068], [0075], [0169]. The Examiner interprets each member of the care list able to connect a mobile device (a remote access device capable of interacting with the care recipient central controller) to the cloud based platform using their authorization credentials to determine if that device can have access to the patient, such that each caretaker as their own device with their own access levels to the care recipients device).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 11, Hansen, Hallwachs and Stanners teaches the limitations of claim 1, and further teaches having a plurality of care recipients (Hallwachs: paragraph [0179]. “Care providers can be authorized to access information for a plurality of patients”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 12, Hansen, Hallwachs and Stanners teaches the limitations of claim 3, and further teaches having a plurality of care recipients (Hallwachs: paragraph [0179]. “Care providers can be authorized to access information for a plurality of patients”), 
--each care recipient having a plurality of caretakers (Hallwachs: paragraph [0162], “The care team template mentioned above can generally govern access and collaboration rights with the patient and indicate which care providers associated with the patient do and do not receive certain alerts and reports”, paragraph [0169], “an authorized care team list (e.g., a list of care providers authorized to interact with the patient's devices”. Also see, paragraphs [0061]-[0064]. The Examiner interprets a care team a group of caretakers, with each care recipient having a group of caretakers (care team) associated with them).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 13, Hansen teaches a method of remotely accessing a landline of a care recipient by s remote telephone caller […] by a service provider in a remote healthcare system that […] includes the a service provider having a [… internet …] platform that administers remote healthcare to at least one care recipient remote from the service provider Hansen: Figure 1, paragraphs [0010]-[0012], “a method and system that enables a person at a remote location to first contact an emergency call center due to an alarm condition… originating the contact from the location of the alarm condition rather than the call center”, paragraph [0020]. “The call center may represent an alarm-monitoring center, a medical alert center or any similar call/alarm monitoring center… The network 35 may represent a global computer communications network such as the Internet… and other types of networks”. The Examiner interprets the call center a service provider that administers remote healthcare), 
--the care recipient having a central controller at the location of the care recipient and a landline with a line to a landline telephone connected to the landline (Hansen: Figure 1, elements 10, 20, 40, 50, Figure, 2 and paragraph [0010]. “System that enables a person at a remote location to first contact an emergency call center due to an alarm condition”, paragraph [0022]. “The communication interface and the remote unit are implemented using a telephone unit capable of automatically contacting the call center upon detection of an alarm condition”. The Examiner interprets the telephone shown in Figure 1 a landline)
--where the care recipient central controller has switching circuitry with bypass sub-circuitry, the method of remotely accessing the landline of the care recipient by a remote telephone caller […] by the service provider to call the landline telephone of the care recipient and remotely dial an emergency 911 call that appears to come from the location of the care recipient (Hansen: Figure 2, element 43, Figures 1, 3, paragraphs [0011]-[0012], “if the call center receives a medical alarm condition and voice communication cannot be established with the alarm location… upon receiving a command from the call center, automatically contacting the telecommunication emergency service, originating the contact from the location of the alarm condition rather than the call center… The telecommunication emergency service may be a 9-1-1 or enhanced 9-1-1 type of service. The resulting call between the location of the alarm, the personnel at the call center, and the telecommunication emergency service”, paragraphs [0037]-[0039], “after the call center has received a call from the remote unit and determined that assistance is necessary, the call center would command the remote unit to initiate a 3-way conference call with 9-1-1 or other local emergency services… to connect all three parties together… allows a 3-way connection between PSAP dispatch, the call center and the user (who may be unconscious)”. Also see, paragraphs [0020], [0023], [0029]) comprising the steps of: 
--accessing the landline and landline telephone of the care recipient by a remote telephone caller [… of the service provider …] to initiate an emergency 911 call remotely (Hansen: Figure 2, element 43, Figures 1, 3, paragraph [0023], “Once contacted, the call center 10 can then verify (step S300 in FIG. 3) that an alarm condition exists and determine whether emergency personal (e.g., an ambulance) should be sent… connection is established between a user and the call center 10. The user can verbally verify that an alarm condition exists or the call center may conclude that an alarm condition exists through silence by the user (e.g., the user may be unconscious)”. Also see, paragraphs [0011]-[0012], [0020], [0029], [0037]-[0039]. The Examiner interprets the remote telephone caller (call center) which contacts the patient through the telephone authorized if they are performing the monitoring service of the patient); 
--determining if the connected landline telephone of the care recipient is available for a call (Hansen: Figure 2, element 43, Figures 1, 3, paragraphs [0011]-[0012], “If the call center receives a medical alarm condition and voice communication cannot be established with the alarm location a message may be triggered indicating that the victim may be unconscious or may have had a heart attack”, paragraph [0023], “the call center may conclude that an alarm condition exists through silence by the user (e.g., the user may be unconscious)”. Also see, paragraphs 
--switching the remote telephone caller to a landline bypass connection in the care recipient central controller when the line to the care recipient's landline telephone is unavailable; initiating an emergency 911 call to a 911 operator through the bypass sub-circuitry in the care recipient central controller; and, connecting the call from the remote telephone caller to the 911 operator wherein the call from the remote telephone caller comes from the location of the care recipient for an emergency response at the care recipient's location (Hansen: Figure 2, element 43, Figures 1, 3, paragraphs [0011]-[0012], “if the call center receives a medical alarm condition and voice communication cannot be established with the alarm location… upon receiving a command from the call center, automatically contacting the telecommunication emergency service, originating the contact from the location of the alarm condition rather than the call center… The telecommunication emergency service may be a 9-1-1 or enhanced 9-1-1 type of service. The resulting communication may include a three-way "conference" call between the location of the alarm, the personnel at the call center, and the telecommunication emergency service”, paragraphs [0033]-[0034], “Once the call center 10 concludes that local emergency personal should be contacted, a 9-1-1 command is issued to the remote unit 40… the remote unit 40 may monitor on-hook, off-hook flashes initiated by the call center 10 operator”, paragraphs [0037]-[0039], “The remote unit 40 would "flash" or momentarily hang up the line with the call center 10, dial 9-1-1 (or other predetermined number), and then flash the line again to connect all three parties together”. Also see, paragraphs [0020], [0023], [0029]. The Examiner interprets the service provider (call center) attempt to call (establish voice communication) with the care recipient and upon failure the 
--by passing the remote call of the remote telephone caller through the care recipient's landline […] (Hansen: Figures 1-2, and paragraphs [0011]-[0012], “utilizing a telecommunication emergency service by a remote unit… upon receiving a command from the call center, automatically contacting the telecommunication emergency service, originating the contact from the location of the alarm condition rather than the call center… call between the location of the alarm, the personnel at the call center, and the telecommunication emergency service”, paragraphs [0037]-[0039], “the remote unit 40 dials 9-1-1 so that local emergency personal will respond. The emergency response systems that have implemented enhanced 911 would then receive all the relevant enhanced information in the normal fashion”. Also see, paragraphs [0020], [0033]-[0034]. Here the remote unit (Figures 1-2, element 40), is connecting the call center (service provider) through the care recipient’s landline (Figure 1, element 20; paragraph [0020] further differentiates telephone from cell phone)).
	Hansen may not explicitly teach (underlined below for clarity):
--a method of remotely accessing a landline of a care recipient by s remote telephone caller authorized by a service provider in a remote healthcare system that utilizes cloud computing and includes the a service provider having a cloud-based platform that administers remote healthcare to at least one care recipient remote from the service provider,
--where the care recipient central controller has switching circuitry with bypass sub-circuitry, the method of remotely accessing the landline of the care recipient by a remote authorized by the service provider to call the landline telephone of the care recipient […] accessing the landline and landline telephone of the care recipient by a remote telephone caller authorized to initiate an emergency 911 call remotely;
Hallwachs teaches remote monitoring and patient care using a cloud based platform (servers connected through the cloud) in which service providers must be authorized to interact with a care recipients device and/ or data, allowing multiple service provider devices (terminals) connect to the platform, and the service provider able to monitor received patient data from a plurality of other client terminals through the cloud based platform to raise alerts and access to emergency services (Hallwachs: Figures 1, 2, 10, 26, paragraphs [0009], [0026]-[0027] and [0137]), in which
--a method of remotely accessing a landline of a care recipient by s remote telephone caller authorized by a service provider in a remote healthcare system that utilizes cloud computing and includes the a service provider having a cloud-based platform that administers remote healthcare to at least one care recipient remote from the service provider (Hallwachs: Figures 1, 2, 10, 26, paragraph [0008]-[0009], “methods and systems for automated deployment of remote measurement, patient monitoring, and home care and multi-media collaboration services in health care and telemedicine are provided”, paragraphs [0013]-[0014], “a system is provided that in one example can include a cloud server that includes the central server”. The Examiner notes for authorized by a service provider see the citation for the limitation below which is incorporated herein),
--where the care recipient central controller has switching circuitry with bypass sub-circuitry, the method of remotely accessing the landline of the care recipient by a remote telephone caller authorized by the service provider to call the landline telephone of the care authorized to initiate an emergency 911 call remotely (Hallwachs: paragraph [0137], “Auto-detection of authorized phone and multi-media connections, as well as prescribed wireless audio devices… offer integrated and interactive telehealth collaboration services, such as… alert driven call-backs, emergency notification services”, paragraph [0169], “maintain an authorized care team list (e.g., a list of care providers authorized to interact with the patient's devices 510)… The voice and video collaboration functionality 542 can be configured to authorize telephone calls”. Also see, paragraphs [0063]-[0064], [0162]. The Examiner interprets the caregivers of the service provider must be authorized to contact the patient via calls);
One of ordinary skill in the art before the effective filing date would have found it obvious to include utilizing a cloud based platform to administer remote healthcare and accessing the telephone of the care recipient by a remoter provider who is authorized to initiate an emergency response as taught by Hallwachs within the method in which a service provider administers remote health care to a care recipient by accessing the recipient’s telephone as taught by Hansen with the motivation of “dramatically lower cost, while improving the efficiency, of business processes and will also create new vertical automation and service delivery processes for new revenue opportunities” (Hallwachs: paragraph [0003]. Also see, paragraphs [0061]-[0063]).
	Hansen and Hallwachs may not explicitly teach (underlined below for clarity):
	--by passing the remote call of the remote telephone caller through the care recipient's landline bypassing the care recipient's landline telephone.

	--by passing the remote call of the remote telephone caller through the care recipient's landline bypassing the care recipient's landline telephone (Stanners: Figures 3, 8, and paragraphs [0009], [0025]-[0029], [0033]-[0034]. Here as shown in Figure 8, the status of the landline telephone is detected, and if the telephone is busy or off the hook the switching mechanism overrides (bypasses) the telephone to forward the call through the landline).
One of ordinary skill in the art before the effective filing date would have found it obvious to include bypassing the telephone to connect a remote device through a landline device to contact 911 as taught by Stanners with the system of connecting a remote care provider through a care recipients landline as taught by Hansen and Hallwachs with the motivation of “consistently providing accurate location data to a 911 operator when a 911 call is made” (Stanners: paragraph [0009]).

Regarding (Original) claim 14, Hansen, Hallwachs and Stanners teaches the limitations of claim 13, and further teaches wherein the step of switching the remote telephone caller to the landline automatically bypasses the line to the telephone of the care recipient (Hansen: Figure 2, element 43, Figures 1, 3, paragraphs [0011]-[0012], “if the call center receives a medical alarm condition and voice communication cannot be established with the alarm location… upon receiving a command from the call center, automatically contacting the telecommunication emergency service, originating the contact from the location of the alarm condition rather than the call center… The telecommunication emergency service may be a 9-1-1 or enhanced 9-1-1 type of service. The resulting communication may include a three-way "conference" call between the location of the alarm, the personnel at the call center, and the telecommunication emergency service”, paragraphs [0037]-[0039], “after the call center has received a call from the remote unit and determined that assistance is necessary, the call center would command the remote unit to initiate a 3-way conference call with 9-1-1 or other local emergency services… to connect all three parties together… allows a 3-way connection between PSAP dispatch, the call center and the user (who may be unconscious)”. Also see, paragraphs [0020], [0023], [0029]; Stanners: Figure 8. The Examiner interprets control center (remote unit) switches (connects) the service provider (call center) to the telephone of the care recipient to make the call to 911).
The motivation to combine is the same as in claim 13, incorporated herein.

Regarding (Original) claim 15, Hansen, Hallwachs and Stanners teaches the limitations of claim 14, and further teaches wherein the step of determining if the connected telephone is unavailable, the step of notifying the remote telephone caller that the line to the telephone of the care recipient is unavailable (Hansen: Figure 2, element 43, Figures 1, 3, paragraphs [0011]-[0012], “if the call center receives a medical alarm condition and voice communication cannot be established with the alarm location”, paragraph [0029], “the one or more messages may be automatically triggered and/or based upon action or inaction of a user at a remote location. In this case, if the call center is contacted due to an alarm condition and no voice communication can be established with the alarm location”. Also see, paragraphs [0020], [0023], [0037]-[0039]).


Regarding (Original) claim 18, Hansen, Hallwachs and Stanners teaches the limitations of claim 13, and further teaches wherein the central controller of the care recipient has in addition, an audio amplifier and audio speakers (Hansen: paragraph [0035]. “The user/audio interface may include a speakerphone unit”, Hallwachs: paragraphs [0068], “IO interface(s) can include displays, speakers, keyboards, pointing devices, and/or various other video, audio, or alphanumeric interfaces”, paragraph [0172], “audio control”. The Examiner interprets the audio interface include options to adjust output volume of the speakers (i.e., an amplifier)), 
--wherein after the step of switching the remote telephone caller to a landline connection to the care recipient central controller when the line to the care recipient's telephone is unavailable, the step of amplifying the audio of the remote caller by the audio amplifier and audio speakers before initiating an emergency 911 call to a 911 operator through the central controller (Hansen: paragraphs [0011]-[0012], “if the call center receives a medical alarm condition and voice communication cannot be established with the alarm location”, paragraphs [0022]-[0023], “Once contacted, the call center 10 can then verify (step S300 in FIG. 3) that an alarm condition exists and determine whether emergency personal (e.g., an ambulance) should be sent… connection is established between a user and the call center 10. The user can verbally verify that an alarm condition exists or the call center may conclude that an alarm condition exists through silence by the user (e.g., the user may be unconscious)”. The Examiner interprets that the speakerphones can be turned on (amplified) if a regular call is not established with the care recipient and is obvious with the audio control of Hallwachs).
The motivation to combine is the same as in claim 13, incorporated herein.

Regarding (Original) claim 19, Hansen, Hallwachs and Stanners teaches the limitations of claim 13, and further teaches wherein initiating an emergency 911 call to a 911 operator through the central controller is automatically performed by the care recipient central controller (Hansen: Figure 2, element 43, Figures 1, 3, paragraphs [0011]-[0012], “if the call center receives a medical alarm condition and voice communication cannot be established with the alarm location… upon receiving a command from the call center, automatically contacting the telecommunication emergency service, originating the contact from the location of the alarm condition rather than the call center… The telecommunication emergency service may be a 9-1-1 or enhanced 9-1-1 type of service. The resulting communication may include a three-way "conference" call between the location of the alarm, the personnel at the call center, and the telecommunication emergency service”, paragraphs [0037]-[0039], “after the call center has received a call from the remote unit and determined that assistance is necessary, the call center would command the remote unit to initiate a 3-way conference call with 9-1-1 or other local emergency services… to connect all three parties together… allows a 3-way connection between PSAP dispatch, the call center and the user (who may be unconscious)”. Also see, paragraphs [0020], [0023], [0029]. The Examiner interprets control center (remote monitor) automatically connects the service provider (call center) to 911 upon service provider initiation).
The motivation to combine is the same as in claim 13, incorporated herein.

Regarding (Original) claim 20, Hansen, Hallwachs and Stanners teaches the limitations of claim 13, and further teaches wherein the remote telephone caller authorized by the service 
The motivation to combine is the same as in claim 13, incorporated herein.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2007/0086578 (hereafter “Hansen”), U.S. Patent App. No. 2015/0363563 (hereafter “Hallwachs”), and U.S. Patent App. No. 2007/0004379 (hereafter “Stanners”) as applied to claim 1 above, and further in view of U.S. Patent App. No. 2015/0288797 (hereafter “Vincent”).

Regarding (Original) claim 5, Hansen, Hallwachs and Stanners teaches the limitations of claim 4, but may not explicitly teach:

Vincent teaches wherein the level of authorized access for each caretaker member is determined by the care recipient (Vincent: paragraphs [0010], “The system allows users to create high security lockout access and allows users to place record holds, use role-based access (determining/authorizing in advance what individual or group of individuals can access a particular record/information)”, paragraph [0131], “The system's administrators do not have access to users' data unless users specifically give them the permission to access their data for the purpose of providing users with better support”).
One of ordinary skill in the art before the effective filing date would have found it obvious to include caretaker level of authorization be determined by the patient as taught by Vincent with the system of having a group of caretakers each with their own level of authorization as taught by Hansen, Hallwachs, and Stanners with the motivation of improving the autonomy of the care recipient giving them the options to choose how they want their data handled and the level of security that they desire and decide is appropriate for their needs (Vincent: paragraph [0010]).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2007/0086578 (hereafter “Hansen”), U.S. Patent App. No. 2015/0363563 (hereafter “Hallwachs”), and U.S. Patent App. No. 2007/0004379 (hereafter “Stanners”) as applied to claim 13 above, and further in view of U.S. Patent App. No. 2016/0105470 (hereafter “Fish”).

Regarding (Original) claim 16, Hansen, Hallwachs and Stanners teaches the limitations of claim 13, but may not explicitly teach:
--including after the step of initiating an emergency 911 call to a 911 operator, the step of determining if the connection to the 911 operator was not successful.
Fish teaches including after the step of initiating an emergency 911 call to a 911 operator, the step of determining if the connection to the 911 operator was not successful (Fish: paragraphs [0013], “Transmits the datasets to a cloud computing system… contacts a safety access point (PSAP) (e.g., 9-1-1 emergency services, an automated emergency call center, etc.) based on one or more of the location of the user”, paragraph [0042], “The call monitor may monitor the status of a call (e.g., whether a call is answered by the destination, whether a call is dropped, monitor voice quality, etc.). Based on the status of the call”).
One of ordinary skill in the art before the effective filing date would of found it obvious to include determining if the connection to 911 was successful as taught by Fish with the system method of contacting 911 with the apparent location of the care recipient as taught by Hansen, Hallwachs, and Stanners with the motivation ensuring a care recipient that needs care receive the appropriate care in a timely and necessary manor to ensure patient safety (Fish: paragraphs [0003]-[0004] and [0013]-[0015]).

Regarding (Original) claim 17, Hansen, Hallwachs, Stanners and Fish teaches the limitations of claim 16, and further teaches the following step of notifying the remote telephone caller that the connection to the operator was not successful (Fish: paragraph [0042]. “The call monitor may monitor the status of a call (e.g., whether a call is answered by the destination, whether a call is dropped, monitor voice quality, etc.). Based on the status of the call”) and 

The motivation to combine is the same as in claim 16, incorporated herein.

Response to Arguments
Applicant’s arguments filed on 02 December 2020 have been fully considered but they are not persuasive, Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 02 December 2020.

Rejections under 35 U.S.C. § 101
Regarding the rejections of claims 1-20, the Examiner has considered the Applicant’s arguments but does not find them persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons:

Applicant argues:
The extensive amendments to claim 1 and claim 13 were made not just to clarify the claimed invention, but to add sufficient definition for physical implementation to avoid a challenge under 35 USC 101… Applicants contend that indeed the claims add significantly more than the judicial exceptions and describe physical elements of implementation into a practical application directed to an apparatus and method for contacting emergency service through a 911 call. The fact the invention claimed helps people in a network .

The Examiner respectfully disagrees.
	It is respectfully submitted the amended limitations do not recite additional elements sufficient for providing a practical application and/or significantly more. In particular the abstract idea of remote monitoring of the user and contacting 911 from the care recipient’s location, is performance of the abstract idea by generic hardware components used to apply the abstract idea which is not a practical application, and is therefore not persuasive. 

Rejections under 35 U.S.C. § 103
Regarding the rejection of claims 1-20, the Examiner has considered the applicant’s arguments; however the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons:

Applicant argues:
Fundamentally, Hallwachs and Hansen and Stanner are not easily combined intellectually or in practice. Such a combination requires adopting a paradigm shift to the past after recognizing the flaws of the suggested future… The examiner is cherry picking features from different patents and in fact cherry picking select features from multiple embodiments and alternatives within a patent to build a crafted amalgam from hindsight. This amalgam does not cover applicants' claimed invention.

The Examiner respectfully disagrees.
	It is respectfully submitted the combination of Hansen, Hallwachs and Stanners teaches independent claims 1 and 13 respectively, under the broadest reasonable interpretation. The Examiner notes although the claims are interpreted in light of the specification, limitations from .
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	In addition, the Examiner respectfully notes that the cited reference was never applied as a reference under 35 U.S.C. 102 against the pending claims. As such, the Examiner respectfully submits that the issue at hand is not whether the applied prior art specifically teaches the claimed features, per se, but rather, whether or not the prior art, when taken in combination with the knowledge of average skill in the art, would put the artisan in possession of these features. Regarding this issue, it is well established that references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures, In re Bozek, 163 USPQ 545 (CCPA 1969). The issue of obviousness is not determined by what the references expressly state In re DeLisle 406 Fed 1326, 160 USPQ 806; In re Kell, Terry and Davies 208 USPQ 871; and In re Fine, 837 F.2d 1071, 1074, 5 USPQ 2d 1596, 1598 (Fed. Cir. 1988) (citing In re Lalu, 747 F.2d 703, 705, 223 USPQ 1257, 1258 (Fed. Cir. 1988)). Further, it was determined in In re Lamberti et al, 192 USPQ 278 (CCPA) that:
(i) obviousness does not require absolute predictability;
(ii) non-preferred embodiments of prior art must also be considered; and
(iii) the question is not express teaching of references, but what they would suggest.
According to In re Jacoby, 135 USPQ 317 (CCPA 1962), the skilled artisan is presumed to know something more about the art than only what is disclosed in the applied references. In In re Bode, 193 USPQ 12 (CCPA 1977), every reference relies to some extent on knowledge of persons skilled in the art to complement that which is disclosed therein.










Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW E LEE whose telephone number is (571)272-8323.  The examiner can normally be reached on M-Th 8-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.E.L./Examiner, Art Unit 3626  


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626